Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments in light of claim amendment, see Remarks, filed 12/15/21, with respect to Non-Final Rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Claim Status
3.	Claims 3, 5-12 are pending in the application. Claims 1-2, 4, 13-23 are cancelled.
Allowable Subject Matter
4.	Claims 3, 5-12 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 5, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “ wherein 9704530.2Application No.: 16/726,6403 Docket No.: T0529.70168US00 Reply to Office Action of October 4, 2021 the probe card comprises a circuit board having a first coefficient of thermal expansion (CTE), and the plurality of pads are disposed on a surface of the circuit board, and the plurality of probe pins are disposed in a guide plate having a second coefficient of thermal expansion (CTE), wherein the elongated pads are shaped such that: the first lengths are proportional to a difference between the first and second CTEs” in combination with other limitations of the claim.
7.	Claims 3, 6-12 are also allowed as they further limit claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NEEL D SHAH/Primary Examiner, Art Unit 2868